Citation Nr: 1718872	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  15-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a mood disorder, and depression.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for a cerebral vascular accident, to include associated cognitive deficits.

4.  Entitlement to service connection for a heart disability, to include cardiomegaly and congestive heart failure.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John Berry, Attorney

ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION


The Veteran had active military service from November 1988 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over all the claims is currently with the RO in Los Angeles, California.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadened and recharacterized the Veteran's PTSD, mood disorder, and depression claims to include entitlement to service connection for any acquired psychiatric disorder.  

The Board notes that in an August 2016 rating decision, the RO granted service connection for allergic rhinitis with a 10 percent rating and denied service connection for GERD.  Thereafter, in December 2016, the Veteran filed a timely Notice of Disagreement (NOD).  At this time, the Board will not take jurisdiction over these claims, and will afford the RO an opportunity to issue a Statement of the Case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of diabetes, a heart disorder, hypertension, and a cerebral vascular accident are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.09 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders, including for a psychosis such as depression.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's acquired psychiatric disorder.  Specifically, the evidence of record includes a March 2011 VA opinion which states that it is at least as likely as not that the Veteran's depression was incurred in or is otherwise related to service.  The examiner's opinions were based upon the fact that the Veteran was diagnosed with depression and required hospitalization shortly after service.  Moreover, the examiner noted a continuity of symptomatology as the Veteran's post-service treatment records document that the Veteran experienced symptoms of a psychiatric disorder that required ongoing treatment and another hospitalization.   The opinions from the examiner are provided in conjunction with credible statements made by the Veteran, indicating that he witnessed combat action and the suicide of a fellow soldier, and had symptoms of a psychiatric disorder with continuing depression and anxiety since service.  

While the evidence includes a negative opinion by the VA examiner regarding the Veteran's PTSD claim, however as previously discussed, the Board has combined and re-characterized the Veteran's psychiatric claims into one claim for an acquired psychiatric disorder.

It is also apparent to the Board that the Veteran's symptoms have persisted since service, as his current VA treatment records report that his psychiatric disorder, diagnosed in part as depression, anxiety, and PTSD, has persistent since service.  

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran has submitted claims seeking service connection for a heart disorder, hypertension, diabetes, and a cerebral vascular accident.  

The Veteran has specifically alleged that he had symptoms of hypertension in-service, and was diagnosed with the aforementioned disorders shortly after service.  He also asserts that these disorders are related to each other and/or are secondary to his acquired psychiatric disorder.  Further, the Board notes that the Veteran's in-service treatment records demonstrate that the Veteran had occasionally elevated blood pressure readings.  Moreover, the post-service objective medical evidence demonstrates a current diagnosis for these disorders.  Therefore, a VA examination is warranted to determine the etiology of these disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in his May 2016 correspondence, the Veteran indicated that he may have received treatment from a VA medical facility for his hypertension and cerebrovascular accident shortly after leaving active duty in 1991.  However, there are no VA treatment records from prior to approximately 2002.  Therefore, on remand, the RO should verify that all VA treatment records have been obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records that are available from the VA Medical Center in Ontario, California, as well as from any VA facility from which the Veteran has received treatment, for the period prior to 2002.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his diabetes, hypertension, cerebral vascular accident, and heart disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the aforementioned disorders had its onset in, or is otherwise etiologically related to, his active service.  The examiner must also consider the Veteran's and other lay statements regarding these disorders.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for diabetes, hypertension, cerebral vascular accident, and a heart disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


